Citation Nr: 0835273	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include hiatal hernia, peptic ulcer disease, 
and chronic gastritis, claimed as bleeding ulcers.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
gastrointestinal disability, and awarded him service 
connection, with a 30 percent initial rating, for PTSD.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  In September 2007, he testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  

During the pendency of this appeal, the veteran was granted 
an increased initial rating, to 50 percent, for his PTSD.  
However, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a gastrointestinal 
disability, to include hiatal hernia, peptic ulcer disease, 
and chronic gastritis, claimed as bleeding ulcers.  While the 
veteran's service medical records are negative for any 
diagnosis of or treatment for a gastrointestinal disability, 
the Board notes that his service separation medical 
examination was performed in April 1965, prior to his May 
1965 transfer to Vietnam, where he states he experienced 
onset of his gastrointestinal symptoms, and his June 1965 
service discharge.  

The Board also notes the veteran has been awarded the Combat 
Infantryman's Badge, demonstrating combat service while in 
Vietnam.  In the case of a veteran who engaged in combat with 
the enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection any disease or injury 
alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence of such injury, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  

The veteran has stated that he experienced stomach pain on a 
regular basis shortly following service, and vomited blood on 
occasion.  While the veteran is not a medical expert, he is 
competent to report easily observable symptomatology such as 
abdominal pain and hematemesis.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994); see also 38 C.F.R. § 3.159(a)(2) (2007).  
Finally, current medical evidence, including a December 2003 
VA examination, confirm such current diagnoses as hiatal 
hernia, chronic peptic ulcer disease, and chronic gastritis.  
The Board finds this evidence sufficient to trigger VA's duty 
to assist the veteran by obtaining a medical examination 
and/or opinion statement.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007).  While VA examination was afforded the 
veteran in December 2003, a medical opinion regarding the 
etiology of the veteran's current disabilities was not 
provided.  Remand of this issue is warranted to correct this 
deficiency.  

The veteran also seeks an increased initial rating for his 
PTSD.  Review of the record indicates he was last examined by 
VA in November 2003, more than four years ago.  Additionally, 
at his September 2007 personal hearing, he stated his PTSD 
has worsened recently since he retired.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, a new VA examination is required to evaluate the 
current impairment resulting from the veteran's PTSD.  

Next, at his September 2007 hearing, the veteran stated he 
had recently filed a claim for Social Security Disability 
benefits.  Review of the claims file does not indicate these 
records have been obtained.  VA's duty to assist includes an 
obligation to obtain Social Security Administration (SSA) 
records when they may be relevant and VA has actual notice 
that the veteran is seeking or has sought SSA benefits.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Thus, remand of 
this issue is warranted in order to obtain these records.  As 
the veteran has also reported ongoing treatment for his PTSD 
from both private and VA sources, the RO should also attempt 
to get the veteran's most recent psychiatric treatment 
records prior to any additional adjudication of his pending 
appeal.  VA is obligated to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  
This duty includes obtaining pertinent medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 
& Supp. 2007).  The veteran is hereby put on notice that 
while VA must assist him in obtaining pertinent private 
medical treatment records, it may not do so without his 
cooperation and authorization.  In addition to authorizing VA 
to obtain his private medical treatment records, the veteran 
may obtain such evidence himself and submit it directly to 
VA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
records related to the veteran's claim for 
Social Security Disability benefits.  If 
no such records are available, that fact 
should be noted for the record.  

2.  In light of the veteran's testimony 
that he had received recent treatment for 
his PTSD, obtain any private and VA 
medical treatment records not already of 
record and relevant to the veteran's 
pending claims.  Regarding private medical 
records, first contact the veteran and 
request he complete appropriate forms 
authorizing VA to obtain such evidence.  
If the RO does not receive a response to 
requests for records from any of the 
private sources identified by the 
appellant, he should be so notified and 
informed that he may obtain and submit any 
pertinent private records.  If any VA 
records indicated by the veteran are not 
available, that fact should be noted in 
the claims file. 

3.  The veteran should be afforded a VA 
gastrointestinal examination for the 
purpose of evaluating his claimed 
gastrointestinal disabilities.  The claims 
file must be furnished to the examiner for 
review in connection with the examination.  
All necessary diagnostic tests, as 
determined by the examiner, should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
The veteran's medical history, including 
his participation in combat, and his 
reports of hematemesis and abdominal pain 
during service and reported abdominal 
surgery in 1975-76, should be noted.  
After fully examining the veteran and 
reviewing his medical history, the 
examiner should identify any current 
gastrointestinal disabilities found.  
Based on a review of the claims file and 
the examination findings, the examiner 
should indicate whether it is at least as 
likely as not (50 percent or greater 
probability) that any current 
gastrointestinal disability is the result 
of, or is otherwise related to, any 
incident of the veteran's active military 
service from June 1963 to June 1965, as 
the veteran claims.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the extent and severity of his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made available 
to the psychiatrist for review in 
conjunction with the examination.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  In conducting 
this evaluation, the examiner should 
comment on the extent to which the 
veteran's PTSD affects both his 
occupational and social functioning.  A 
multi-axial assessment should be 
conducted, with a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF score) and an 
explanation of the numeric code assigned.  
The examiner should also comment on the 
presence or absence of any occupational 
and social impairment due to PTSD.  Any 
other impairment resulting from the 
veteran's PTSD should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

5.  After all other required notification 
and development has been completed, the RO 
must readjudicate the veteran's pending 
claims in light of any additional evidence 
added to the record.  If the benefits 
sought on appeal are not granted in full, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



